Case: 20-30425      Document: 00515907876          Page: 1     Date Filed: 06/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          June 21, 2021
                                   No. 20-30425
                                                                         Lyle W. Cayce
                                                                              Clerk

   Broderick Mouton,

                                                             Plaintiff—Appellant,

                                        versus

   United States of America,

                                                             Defendant—Appellee.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:18-CV-484


   Before Jones, Southwick, and Costa, Circuit Judges.
   Gregg Costa, Circuit Judge:*
          In this Federal Torts Claim Act fender-bender case, the district court
   awarded the plaintiff $88,921. The plaintiff appeals, arguing he was entitled
   to a larger recovery. The many issues the plaintiff raises all essentially
   challenge the district court’s factfinding. Seeing no clear error in the district
   court’s exercise of that core trial-court function, we affirm.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30425        Document: 00515907876              Page: 2      Date Filed: 06/21/2021




                                               I.
           Broderick Mouton was driving his car in the left lane of University
   Avenue in Lafayette, Louisiana. 1 He tried merging his vehicle into the right
   lane. Someone else was merging into the right lane at the same time—Glenn
   Meier, who worked for the Federal Aviation Administration. Meier was
   entering University Avenue from an Interstate 10 feeder road with a yield
   sign. Although Meier claims he yielded and looked for traffic on University
   before merging, he did not see Mouton’s car. The two cars collided. The
   front of Mouton’s car made gentle impact with the back of Meier’s car and
   pushed Meier’s car into the shoulder.
           Pictured below is the intersection where the collision occurred.




           1
             Because we find no clear error in the district court’s factfinding, we take these
   facts from the court’s “Reasons for Judgment.”
Case: 20-30425      Document: 00515907876           Page: 3    Date Filed: 06/21/2021




                                     No. 20-30425


          Mouton sued the United States under the Federal Torts Claim Act as
   Meier was acting within the course and scope of his federal employment
   when the accident happened. The FTCA uses the tort law of the state where
   the accident occurred. 28 U.S.C § 1346(b)(1). Here that is Louisiana.
          After a bench trial, the district court apportioned fault evenly between
   the parties. The district court found that the accident caused Mouton’s neck
   injuries but not his low-back or head injuries. For the neck injury, the district
   court awarded Mouton $108,156 in past medical expenses. The district court
   did not award any damages for future medical expenses because the only
   anticipated future treatment related to Mouton’s back injuries. And the
   district court found the evidence insufficient to connect the pain medication
   expenses to Mouton’s neck injury. The district court also awarded Mouton
   $8,085.39 for damage to the vehicle, $1,600 in lost wages, and $60,000 for
   loss of enjoyment of life, pain and suffering, and disability. After reducing
   each award by fifty percent to account for Mouton’s comparative fault, the
   court awarded Mouton $88,921.
          On appeal, Mouton challenges (1) the 50/50 allocation of fault; (2) the
   findings that the accident did not cause his back or head injuries, or
   necessitate the prescription medication expenses; (3) the award of $1,600 in
   lost wages; and (4) the pain-and-suffering award of $60,000.
                                          II.
          Because apportionment of fault is a classic fact issue, we can only
   correct clear errors. Water Craft Mgmt. v. Mercury Marine, 457 F.3d 484, 488
   (5th Cir. 2006); Underwood v. Dunbar, 628 So. 2d 211, 214 (La. Ct. App.
   1993). Recognizing the uphill battle he faces under clear-error review,
   Mouton tries to cloak his apportionment-of-fault appeal in the legal garb of a
   tort question about duty, which we would review de novo. Water Craft Mgmt.,
   457 F.3d at 488. He argues that the district court improperly applied




                                          3
Case: 20-30425       Document: 00515907876         Page: 4     Date Filed: 06/21/2021




                                    No. 20-30425


   Louisiana law that gives a heightened duty to drivers who, like Meier, ignore
   a yield sign. Solomon v. Am. Nat’l Prop. & Cas. Co., 175 So. 3d 1024, 1028 (La.
   Ct. App. 2015).
          Mouton’s argument is that even if both automobiles merged at the
   same time, he should bear no fault because his duty was “minimal.” In
   contrast to the “heavy duty” of ordinary care imposed on a motorist at a yield
   sign, the motorist with the right of way has a “minimal duty” of care towards
   drivers entering from side streets. Id. And “the driver on a right-of-way
   thoroughfare is ordinarily entitled to presume that drivers from side streets
   will not enter the thoroughfare” when a vehicle is in the path. DeRosier v. S.
   La. Contractors, 583 So. 2d 531, 535 (La. Ct. App. 1991).
          The district court did not misapply Louisiana law on drivers’ duties.
   It found that Meier breached his duty. It also found that Mouton had a duty
   and breached his duty. Despite having a minimal duty, a driver with the right
   of way can still be at fault. See Hayes v. Covey, 939 So. 2d 630, 632 (La. Ct.
   App. 2006) (recognizing that the driver with the right of way still has a duty
   of being attentive). This can happen if the car with the right of way should
   have seen another car and had time to react to avoid a collision. DeRosier,
   583 So. 2d at 535.
          What is more, Mouton may not have had the right of way in the lane
   that Meier entered. Mouton was merging into that lane when the collision
   happened. As a result, he had a duty to determine that he could safely enter
   the new lane. La. Stat. Ann. § 32:79. The district court thus reasonably
   concluded that Mouton breached a duty in making an unsafe lane change.
   Among other things, the fact that Mouton’s car was behind Meier’s when
   they collided supports the view that Mouton is also at fault because he could
   have seen Meier’s car entering the lane. In this sense, Mouton had the
   greater duty because he collided from behind Meier’s car. See Spiller v.




                                         4
Case: 20-30425      Document: 00515907876           Page: 5   Date Filed: 06/21/2021




                                     No. 20-30425


   Ekberg, 762 So.2d 226, 228 (La. Ct. App. 2000) (“When a following vehicle
   rear-ends a preceding automobile, the following driver is presumed at fault
   and must prove a lack of fault to avoid liability.”)
          Louisiana law on motorists’ relative duties thus does not prevent a
   finding that Mouton was negligent. Nor does Mouton point to any Louisiana
   law stating that the relative duties of motorists dictate a certain
   apportionment of fault. So Mouton is stuck with clear-error review of the
   trial court’s 50/50 allocation.
          In finding equal fault, the district court did not commit clear error. As
   Louisiana law directs, the court considered a number of factors relevant to
   the conduct of each party. See Watson v. State Farm Fire & Cas. Ins., 469 So.
   2d 967, 974 (La. 1985). Its allocation of fault to Mouton, based on the notion
   that he could have avoided the collision as the second car to enter the lane,
   finds support in testimony, the location of the vehicles, and the extent of
   damage.
                                         III.
          Clear-error review also poses an insurmountable barrier for Mouton’s
   arguments that the district court should have found he suffered more injuries
   from the accident.       Whether an accident causes an injury is, like
   apportionment of fault, a paradigmatic fact issue. See Housley v. Cerise, 579
   So. 2d 973, 979 (La. 1991).
          A. Lower Back Injury
          The district court did not clearly err in rejecting a connection between
   the collision and Mouton’s back injury. Louisiana law presumes that an
   injury resulted from an accident if (1) the injured person was in good health
   before the accident, (2) the symptoms of the disabling condition appear and
   continuously manifest themselves afterwards, and (3) the medical evidence




                                          5
Case: 20-30425      Document: 00515907876          Page: 6   Date Filed: 06/21/2021




                                    No. 20-30425


   shows a reasonable possibility of casual connection between accident and
   injury. Housley, 579 So. 2d at 980 (citation omitted). The district court had
   a basis for concluding the first requirement was not met. Mouton had
   suffered from back injuries in the past. He had requested an ambulance for
   “traumatic back injury” only ten months before the collision. As a result,
   the district court was not required to apply the presumption.
          Even with a presumption, the factfinder makes the ultimate call of
   whether the plaintiff proved causation. Id. The evidence allowed the district
   court to conclude that the serious workplace accident could have caused the
   back injury.
          The district court did fail to mention that Mouton raised low-back
   pain as a symptom with an emergency room nurse following the car wreck.
   But that does not necessarily undermine the district court’s conclusion that
   the workplace injury from just a year earlier caused persistent low-back pain.
          Again trying to identify a legal issue to escape the unfriendly clear-
   error terrain, Mouton argues the district court violated the principle that
   treating physicians—who supported his claim of a low-back injury—are
   entitled to more weight than physicians who examine a plaintiff for the
   purpose of giving expert testimony. Francis v. Brown, 671 So. 2d 1041, 1045
   (La. Ct. App. 1996). But Mouton is again trying to turn a presumption into a
   mandate. Louisiana law does not demand that the factfinder always believe
   the treating physician over all other evidence. Thompson v. Dillard’s Dep’t
   Store, 759 So. 2d 1074, 1078 (La. Ct. App. 2000). If that were the law, why
   would a party ever hire doctors as expert witnesses?
          At the end of the day, the rule for physicians is the same as it is for
   other witnesses: the factfinder decides their credibility. Id. (upholding trial
   court finding that plaintiff’s work-related accident did not aggravate her
   injuries even though plaintiff’s treating physician testified to the contrary);




                                         6
Case: 20-30425      Document: 00515907876          Page: 7    Date Filed: 06/21/2021




                                    No. 20-30425


   see also Basco v. Natchitoches Parish Sherriff’s Dep’t, 586 So. 2d 733, 734 (La.
   Ct. App. 1991) (upholding jury finding of no injuries even though doctors
   testified the plaintiff had those injuries and no doctors testified to the
   contrary). In not crediting all the testimony of Mouton’s treating physicians,
   the district court cited good reasons. It did not credit Dr. Sledge’s testimony
   connecting Mouton’s back problems to the car accident because Sledge was
   unaware of the 2013 workplace incident and the resulting traumatic back
   injury. And Dr. Weir did not offer a definitive opinion on causation,
   testifying only that Mouton’s history of back pain was “consistent” with the
   timing of the collision.
          We therefore affirm the district court’s finding that the car accident
   did not cause Mouton’s back pain. That also means the court correctly
   declined to include future lumbar surgery in future medical expenses.
          B. Head Injury
          Neither did the district court err in rejecting damages for head
   injuries. It cited sound reasons for doing so, with credibility concerns again
   playing a big role. Mouton gave different stories to different doctors—and
   what he told the doctors was at odds with what he told others and how his car
   looked after the accident. For example, he told Dr. Sledge that he lost
   consciousness after striking his head on the roof of the car and that the police
   had to carry him to the ambulance. That is not how the paramedics and
   Meier remembered things. Mouton told Dr. Weir, his neurologist, that he
   had extensive damage to his car in the collision, that he struck his head on the
   roof of his car, and that he “did not lose consciousness but did have some
   dizziness and a slight alteration in consciousness.” That account is at odds
   with what he told Dr. Sledge, the testimony of those at the scene, and photos
   of his car.




                                          7
Case: 20-30425      Document: 00515907876          Page: 8   Date Filed: 06/21/2021




                                    No. 20-30425


                                        IV.
          Mouton also claims that the district court should have awarded him
   damages for the cost of pain medication that he required after the accident.
   But rejection of these damages largely flowed from the district court’s finding
   that the accident did not cause back or head injuries, rulings we have already
   affirmed.
          The district court concluded it could not isolate whether Mouton was
   prescribed the pain medication for the neck pain the government is
   responsible for versus the back and head pain it is not responsible for. The
   district court further noted that Mouton was taking pain medication at
   various times before the accident. Mouton counters with the fact that he only
   began a “regular” pain medication regimen after the accident. But even if
   this presents a closer call than some of Mouton’s other appellate challenges,
   any doubts about the district court’s ruling do not result in our having a
   “definite and firm conviction that a mistake has been made.” Knight v. Kirby
   Offshore Marine Pac. L.L.C., 983 F.3d 172, 179 (5th Cir. 2020).
                                         V.
          Mouton did receive damages for lost wages but argues he should have
   received more than two weeks’ worth. He contends the court erred because
   his testimony, while somewhat inconsistent, was that he at least missed a
   “few weeks” of work. He argues “a few” is more than two.
          We need not resolve whether few means greater than two, see Few,
   Merriam-Webster (11th ed. 2021) (“Consisting of or amounting to a
   small number.”), because of a mathematical error in the lost wages award
   that benefitted Mouton. The court stated it was awarding two weeks of lost
   wages, but that should have resulted in an award of $800. The court instead
   awarded $1,600, which the parties agree roughly equates to four weeks of lost




                                         8
Case: 20-30425      Document: 00515907876          Page: 9    Date Filed: 06/21/2021




                                    No. 20-30425


   wages. So even if a “few weeks” entitles Mouton to three or four weeks of
   pay, the award gives him that much.
                                         VI.
          Lastly, the district court did not err in awarding Mouton $60,000 in
   general damages. Such an award is necessarily imprecise, resulting in
   significant discretion to the factfinder. Mays v. Chevron Pipe Line Co., 968
   F.3d 442, 453 (5th Cir. 2020).
          The district court noted that a significant amount of Mouton’s
   claimed pain and suffering related only to the back and head injuries for which
   Mouton failed to prove causation. Mouton argues, however, that the award
   is unreasonable even just accounting for his neck injury as it required surgery.
   The “permissible range” for such surgeries, according to Mouton, is
   between $110,000 and $300,000. Yet Mouton acknowledges that “[t]he few
   cases that fall below the range of $110,000.00 to $300,000.00 share the
   common thread that the plaintiffs lacked credibility and/or the surgeries
   were of questionable necessity.” This case shares that common thread. The
   district court did question the necessity of the surgery. It observed that the
   neck injuries could have been mitigated through physical therapy that
   Mouton declined. Mouton also delayed neck surgery. For these reasons, the
   district court’s award was not outside the limits of its considerable discretion
   in this area.
                                        ***
          We AFFIRM the judgment of the district court.




                                          9